Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 1 of 28




                      Exhibit A
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 2 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 3 of 28




                        Exhibit B
     Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 4Clerk of the Superior Comt
                                                                of 28
                                                                             *** Electronically Filed***
                                                                                   G. Roa, Deputy
                                                                               3/12/2021 3:58:56 PM
                                                                                 Filing ID 12649721
     Troy P. Foster #017229
 I
     Megan N. Weides, #033552
 2   The Foster Group, PLLC
     902 W. McDowell Road
 3   Phoenix, Arizona 85007
     Tel: 602-461-7990
 4   tfoster@thefosterlaw.com
 5   mweides@thefosterlaw.com
     Attorneys for Plaintiff
 6
                          IN THE SUPERIOR COURT OF ARIZONA
 7
 8                             IN THE COUNTY OF MARICOPA

 9   Nana Kwabena Amponsah, an Individual,          Case No.: CV2021-004116

10                                     Plaintiff,
                                                                   COMPLAINT
11
     vs.
12                                                            (Jury Trial Demanded)
     Lufthansa Aviation Training USA, Inc.,
13   an Arizona Corporation,
14                                   Defendant.
15
            For his Complaint against Lufthansa Aviation Training USA, Inc. ("the Company''),
16
     Plaintiff Nana Kwabena Amponsah ("Plaintiff') alleges as follows:
17
                            Background Allegations and Jurisdiction
18
            1.    At all times relevant to this Complaint, Plaintiff resided in and is a citizen of
19   Maricopa County, Arizona.
20          2.    At all times relevant to this Complaint, Plaintiff worked for the Company.
21         3.     At all times relevant to this Complaint, the Company was a corporation
22   authorized to conduct, and was conducting, business in Maricopa County, Arizona.

23         4.     Plaintiff worked for the Company as an Instructor Pilot from October 2018
     until he was furloughed in May, 2020, then officially separated in December, 2020.
24
           5.     The Company employs 15 or more employees.
25
           6.     The Company is not exempt from the Civil Rights Act of 1964, as amended.
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 5 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 6 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 7 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 8 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 9 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 10 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 11 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 12 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 13 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 14 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 15 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 16 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 17 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 18 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 19 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 20 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 21 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 22 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 23 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 24 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 25 of 28




                        Exhibit C
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 26 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 27 of 28
Case 2:21-cv-00701-MTM Document 1-3 Filed 04/22/21 Page 28 of 28
